Exhibit 10(hh)
exhibit10hhimage1.jpg [exhibit10hhimage1.jpg]






TENET HEALTHCARE 2008 STOCK INCENTIVE PLAN
TERMS AND CONDITIONS OF
CASH-BASED LONG-TERM PERFORMANCE AWARDS


The Human Resources Committee (the “Committee”) of the Board of Directors of
Tenet Healthcare Corporation (the “Company”) is authorized under the Company’s
2008 Stock Incentive Plan, as such may be amended from time to time (the
“Plan”), to make awards of Performance Cash and to determine the terms of such
Performance Cash awards.


On [Grant Date] (the “Grant Date”), the Committee granted you, [Participant
Name] (“You”), a Performance Cash award (the “Award”). This Award was granted by
the Committee subject to the terms and conditions set forth below in this
certificate (the “Certificate”). The Award is also subject to the terms and
conditions of the Plan, which are incorporated herein by this reference. Each
capitalized term not otherwise defined herein will have the meaning given to
such term in the Plan.


1.
Grant. The Committee has granted You a Performance Cash award representing the
right to earn [$ Target Award Amount] based upon target performance as set forth
in Appendix A (“Target Performance Cash”) and up to a maximum of 200% of the
Target Performance Cash in consideration for services to be performed by You for
the Company or a Subsidiary of the Company.

2.
Performance Criteria.

(a)
Performance Period. Your Award is subject to a three-year performance period
that began on January 1, 2017 and ends on December 31, 2019 (the “Performance
Period”).

(b)
Performance Measures. Your Award will provisionally vest based on the Company’s
achievement of the performance goals set forth in Appendix A (subject to the
further vesting requirements of Section 3 below) (the “Performance Criteria”).

3.
Vesting. Subject to the satisfaction of the threshold Performance Criteria set
forth in Section 2 and Appendix A of this Certificate and in accordance with
Sections 4 and 5 below, the Award which has provisionally vested under Section 2
above will vest on the third anniversary of the Grant Date (the “Vesting Date”).
Your Award will vest to the extent provided in, and in accordance with, the
terms of this Certificate. If Your employment terminates or if You cease
providing services to the Company or a Subsidiary for any reason other than as
set forth in Section 4 or 5 below, prior to the Vesting Date, Your unvested
Award will be automatically cancelled.

4.
Certain Termination Events.

Death, Disability, Qualifying Termination or Retirement. Your unvested Award
will vest as provided in this Section 4 in the event of Your:
(i) Death,
(ii) Disability (as defined under section 409A(a)(2)(C)(ii) of the Code),
(iii) Qualifying Termination, or
(iv) Retirement (retirement on or after age 62)
(each a “Termination Event”), prior to the Vesting Date. In the event of such a
Termination Event, a pro-rated portion (based on the number of months You are
actually employed during the Performance Period) of Your Award will vest on the
Vesting Date, taking into account the Company’s actual performance with respect
to the applicable Performance Criteria.
5.
Change in Control. In the event of a Change in Control, the following provisions
will apply:

(a) If the successor company assumes the Award or substitutes another grant for
such Award and you incur a Termination Event within the Protection Period, the
unvested Award (or substitute grant) will vest as provided in Section 4 above.
(b)
If the successor company does not assume the Award, or substitute another grant
for the Award, and if either (i) the Change in Control occurs within the
Performance Period, then each of the Performance Criteria will be deemed to have
been met at the target level and the unvested Award representing the Target
Performance Cash will fully vest immediately prior to the occurrence of the
Change in Control,



i-1



--------------------------------------------------------------------------------





or (ii) the Change in Control occurs after the end of the Performance Period,
but prior to the Vesting Date, then Your provisionally vested Award will fully
vest immediately prior to the occurrence of the Change in Control.
(c)
In lieu of (a) or (b), the Committee may declare the level at which the
Performance Criteria are deemed to be met and the unvested Award will vest to
that extent immediately prior to the occurrence of the Change in Control.

6.
Settlement; Tax Withholding. Upon the vesting of Your Award, Your Award will be
settled in Cash within 60 days and You will recognize ordinary income.
Notwithstanding the foregoing, to the extent required to comply with Section
409A of the Code, if You are a “specified employee” within the meaning of
Section 409A of the Code, and the vesting of Your Award is triggered as a result
of Your termination of employment, the delivery of the Award shall be delayed
until (a) the six-month anniversary of Your separation from service (within the
meaning of Section 409A), or (b) if earlier, as soon as practicable following
Your death. The Company is required to withhold payroll taxes due with respect
to that ordinary income. Pursuant to the Plan, at its option the Committee
either may (a) have the Company withhold cash or (b) require You to pay to the
Company the amount of the tax withholding.

7.
Transferability. The Award generally may not be transferred, assigned or made
subject to any encumbrance, pledge, or charge. Limited exceptions to this rule
apply in the case of death, divorce, or gift as provided in Section 12.3 of the
Plan.

8.
Clawback. Any Award You are granted hereunder and/or cash you receive in
settlement of such Award shall be subject to recovery by the Company in the
circumstances and manner provided in any Incentive Compensation Clawback Policy
that may be adopted or implemented by the Company and in effect from time to
time on or after the date hereof, and You shall effectuate any such recovery at
such time and in such manner as the Company may specify. For purposes of this
Certificate, the term “Incentive Compensation Clawback Policy” means and
includes any policy of the type contemplated by Section 10D of the Securities
Exchange Act, any rules or regulations of the Securities and Exchange Commission
adopted pursuant thereto, or any related rules or listing standards of any
national securities exchange or national securities association applicable to
the Company. Until the Company shall adopt such an Incentive Compensation
Clawback Policy, the following clawback provision shall apply to the Award:

In the event that, within three years of the end of the Performance Period, the
Company restates its financial results with respect to the Company’s performance
during the Performance Period due to material non-compliance with any financial
reporting requirement under the securities laws as generally applied and the
Board of Directors determines Your fraud or misconduct caused or partially
caused the need for the restatement, then the Board of Directors shall require
You to immediately return to the Company the Award or the amount of any cash you
receive in settlement of the Award (plus a reasonable rate of interest if deemed
appropriate by the Board of Directors) that would not have been granted and/or
vested based upon the restated financial results.
9.
Effect on Other Employee Benefit Plans. The value of the Award evidenced by this
Certificate will not be included as compensation, earnings, salaries, or other
similar terms used when calculating Your benefits under any employee benefit
plan sponsored by the Company or a Subsidiary, except as such plan otherwise
expressly provides.

10.
No Employment Rights. Nothing in this Certificate will confer upon You any right
to continue in the employ or service of the Company or any Subsidiary or affect
the right of the Company or a Subsidiary to terminate Your employment at any
time with or without cause.

11.
Amendment. By written notice to You, the Committee reserves the right to amend
the Plan or the provisions of this Certificate provided that no such amendment
will impair in any material respect Your rights under this Certificate without
Your consent except as required to comply with applicable securities laws or
Section 409A of the Code.

12.
Severability. If any term or provision of this Certificate is declared by any
court or government authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any term or provision of this Certificate not
declared to be unlawful or invalid. Any term or provision of this Certificate so
declared to be unlawful or invalid shall, if possible, be construed in a manner
that will give effect to such term or provision to the fullest extent possible
while remaining lawful and valid.



i-2



--------------------------------------------------------------------------------





13.
Construction. A copy of the Plan has been made available to You and additional
copies of the Plan are available upon request to the Company’s Corporate
Secretary at the Company’s principal executive office during normal business
hours. To the extent that any term or provision of this Certificate violates or
is inconsistent with an express term or provision of the Plan, the Plan term or
provision shall govern and any inconsistent term or provision in this
Certificate shall be of no force or effect.

14.
Binding Effect and Benefit. This Certificate shall be binding upon and, subject
to the terms and conditions hereof, inure to the benefit of the Company, its
successors and assigns, and You and Your successors and assigns.

15.
Entire Understanding. This Certificate embodies the entire understanding and
agreement of the Company and You in relation to the subject matter hereof, and
no promise, condition, representation or warranty, expressed or implied, not
herein stated, shall bind the Company or You.

16.
Governing Law. This Certificate shall be governed by, and construed in
accordance with, the laws of the State of Nevada, without reference to
principles of conflict of laws.







Electronic Signature:     [Electronic Signature]
Acceptance Date    [Acceptance Date]








i-3



--------------------------------------------------------------------------------






exhibit10hhimage1.jpg [exhibit10hhimage1.jpg]exhibit10hhimage1.jpg
[exhibit10hhimage1.jpg]
TENET HEALTHCARE 2008 STOCK INCENTIVE PLAN
TERMS AND CONDITIONS OF
NON-QUALIFIED STOCK OPTION PERFORMANCE AWARDS


The Human Resources Committee (the “Committee”) of the Board of Directors of
Tenet Healthcare Corporation (the “Company”) is authorized under the Company’s
2008 Stock Incentive Plan, as such may be amended from time to time (the
“Plan”), to make awards of non-qualified stock options and to determine the
terms of such stock options.


On [Grant Date] (the “Grant Date”), the Committee granted you, [Participant
Name] (“You”), an award of non-qualified stock options (the “Stock Options”).
The Stock Options were granted by the Committee subject to the terms and
conditions set forth below in this certificate (the “Certificate”). The Stock
Options are also subject to the terms and conditions of the Plan, which are
incorporated herein by this reference. Each capitalized term not otherwise
defined herein will have the meaning given to such term in the Plan.


1.
Grant. The Committee has granted You Stock Options representing the right to
purchase [Number of Shares Granted] Shares, with a $[Grant Price] exercise price
per Share (the “Exercise Price”), in consideration for services to be performed
by You for the Company or a Subsidiary of the Company. The Stock Options are not
intended to qualify as “incentive stock options” as defined in Section 422 of
the Code.



2.
Performance Criterion.

(a)
Performance Period. Your Stock Options are subject to a three-year performance
period that begins on the Grant Date and ends on the third anniversary of the
Grant Date (the “Performance Period”).

(b)
Performance Measures. Your Stock Options will provisionally vest if the closing
price per Share as reported on the New York Stock Exchange equals or exceeds
$23.74 for any twenty (20) consecutive trading days during the Performance
Period (the “Performance Criterion”).



3.
Vesting. Subject to the satisfaction of the Performance Criterion, the Stock
Options will vest on the third anniversary of the Grant Date (the “Vesting
Date”).

The Stock Options will expire on [Expiration Date] (the “Expiration Date”). Your
Stock Options will vest to the extent provided in, and in accordance with, the
terms of this Certificate. If Your employment terminates or if You cease
providing services to the Company or a Subsidiary for any reason other than as
set forth in Section 4 or 5 below, prior to the Vesting Date, Your unvested
Stock Options will be automatically cancelled.


4.
Certain Termination Events. Your unvested Stock Options will vest as provided in
this Section 4 in the event of Your:

(i)
Death,

(ii)
Disability (as defined under section 409A(a)(2)(C)(ii) of the Internal Revenue
Code),

(iii)
Qualifying Termination, or

(iv) Retirement on or after age 62
(each a “Termination Event”), in each case prior to the Vesting Date. In the
event of such a Termination Event, a pro-rated portion (based on the number of
months You are actually employed during the Performance Period) of Your Stock
Options will vest on the Vesting Date, if the Performance Criterion is achieved.


ii-1



--------------------------------------------------------------------------------





In the event of Your death, disability, or retirement on or after age 62, Your
vested Stock Options will remain exercisable until the Expiration Date. In the
event of Your Qualifying Termination, Your vested Stock Options will remain
exercisable until the earlier of (i) 90 days following the later of Your date of
employment termination or the Vesting Date, or (ii) the Expiration Date. In the
event of Your termination for Cause, all of Your Stock Options (whether then
vested or unvested) shall be immediately forfeited and cancelled.
5.
Change in Control. In the event of a Change in Control, if the Fair Market Value
of the Shares subject to the Stock Options does not exceed the Exercise Price,
the Stock Options will terminate and be cancelled. If the Fair Market Value of
the Shares subject to the Stock Options is greater than the Exercise Price, the
following provisions will apply:

(a)
If the successor company assumes the Stock Options or substitutes other options
for such Stock Options and You incur a Qualifying Termination within the
Protection Period, but before the end of the Performance Period, and the
Performance Criterion is met, the Stock Options (or substitute options) will
vest as provided in Section 4 above. In the event of any Qualifying Termination
within the Protection Period under such circumstances, any vested Stock Options
(or substitute options) will remain exercisable until the earlier of (i)
twenty-four (24) months following the later of your date of termination or the
Vesting Date, or (ii) the Expiration Date.

(b)
If the successor company does not assume the Stock Options, or substitute other
options for the Stock Options, the Performance Criterion will be deemed to have
been met and the Stock Options will fully vest immediately prior to the
occurrence of the Change in Control and remain exercisable until the Expiration
Date. Any Stock Options that may have vested as a result of a Qualifying
Termination within the Protection Period and prior to the Change in Control
shall also be exercisable until the Expiration Date.

Notwithstanding the foregoing, in the event of a Change in Control, the
Committee may cancel all outstanding Stock Options and pay You in cash, Shares
or a combination of cash and Shares, the difference between the then Fair Market
Value of a Share and the Exercise Price multiplied by the number of Stock
Options.


6.
Exercise. Subject to the terms of the Plan, You may exercise Your Stock Options
and pay the exercise price for Your Shares:

(a)
in cash or cash equivalents;

(b)
by having the Company withhold Shares otherwise issuable on exercise;

(c)
by exercising Your Options to buy Shares and selling enough of the shares to
cover the Exercise Price, estimated income taxes, and any applicable fees; or

(c)
by exercising Your Stock Options and then immediately selling the Shares.

Upon the exercise of Your Stock Options, You will recognize ordinary income. The
Company is required to withhold payroll taxes due with respect to that ordinary
income. Pursuant to the Plan, at its option the Committee either may (1) have
the Company withhold Shares having a Fair Market Value equal to the amount of
the tax withholding or (2) require You to pay to the Company the amount of the
tax withholding.


7.
Rights as Shareholder. You will not have any rights of a shareholder prior to
the exercise of Your Stock Options and the delivery of the Shares, at which time
You will have all of the rights of a shareholder with respect to the Shares
received upon the exercise of those Stock Options, including the right to vote
the Shares and receive all dividends and other distributions, if any, paid or
made with respect thereto.



8.
Clawback. Any Shares issued upon the exercise of the Stock Options or other
amounts paid or provided to You pursuant to this Certificate (including any
gains realized on Shares upon the exercise of the Stock Options) shall be
subject to recovery by the Company in the circumstances and manner provided in
any Incentive Compensation Clawback Policy that may be adopted or implemented by
the Company and in effect from time to time on or after the date hereof, and You
shall effectuate any such recovery at such time



ii-2



--------------------------------------------------------------------------------





and in such manner as the Company may specify. For purposes of this Certificate,
the term “Incentive Compensation Clawback Policy” means and includes any policy
of the type contemplated by Section 10D of the Securities Exchange Act, any
rules or regulations of the Securities and Exchange Commission adopted pursuant
thereto, or any related rules or listing standards of any national securities
exchange or national securities association applicable to the Company. Until the
Company shall adopt such an Incentive Compensation Clawback Policy, the
following clawback provision shall apply to the Stock Options:
In the event that, within three years of the end of the Performance Period, the
Company restates its financial results with respect to the Company’s performance
during the Performance Period due to material non-compliance with any financial
reporting requirement under the securities laws as generally applied and the
Board of Directors determines Your fraud or misconduct caused or partially
caused the need for the restatement, then the Board of Directors shall require
You to immediately return to the Company the Stock Options or any Shares issued
upon the exercise of the Stock Options (including any gains realized on Shares
upon the exercise of the Stock Options) or the pre-tax income derived from any
disposition of the Shares previously received upon the exercise of the Stock
Options (plus a reasonable rate of interest if deemed appropriate by the Board
of Directors) that would not have been granted and/or vested based upon the
restated financial results.


9.
Transferability. The Stock Options generally may not be transferred, assigned or
made subject to any encumbrance, pledge or charge. Limited exceptions to this
rule apply in the case of death, divorce or gift as provided in Section 12.3 of
the Plan.



10.
Effect on Other Employee Benefit Plans. The value of the Stock Options evidenced
by this Certificate will not be included as compensation, earnings, salaries, or
other similar terms used when calculating Your benefits under any employee
benefit plan sponsored by the Company or a Subsidiary, except as such plan
otherwise expressly provides.



11.
No Employment Rights. Nothing in this Certificate will confer upon You any right
to continue in the employ or service of the Company or any Subsidiary or affect
the right of the Company or a Subsidiary to terminate Your employment at any
time with or without cause.



12.
Amendment. By written notice to You, the Committee reserves the right to amend
the Plan or the provisions of this Certificate provided that no such amendment
will impair in any material respect Your rights under this Certificate without
Your consent except as required to comply with applicable securities laws or
Section 409A of the Code.



13.
Severability. If any term or provision of this Certificate is declared by any
court or government authority to be unlawful or invalid, such unlawfulness or
invalidity will not invalidate any term or provision of this Certificate not
declared to be unlawful or invalid. Any term or provision of this Certificate so
declared to be unlawful or invalid will, if possible, be construed in a manner
that will give effect to such term or provision to the fullest extent possible
while remaining lawful and valid.



14.
Construction. A copy of the Plan has been made available to You and additional
copies of the Plan are available upon request to the Company’s Corporate
Secretary at the Company’s principal executive office during normal business
hours. To the extent that any term or provision of this Certificate violates or
is inconsistent with an express term or provision of the Plan, the Plan term or
provision will govern and any inconsistent term or provision in this Certificate
will be of no force or effect.



15.
Binding Effect and Benefit. This Certificate will be binding upon and, subject
to the terms and conditions hereof, inure to the benefit of the Company, its
successors and assigns, and You and Your successors and assigns.



ii-3



--------------------------------------------------------------------------------







16.
Entire Understanding. This Certificate embodies the entire understanding and
agreement of the Company and You in relation to the subject matter hereof, and
no promise, condition, representation or warranty, expressed or implied, not
herein stated, will bind the Company or You.



17.
Governing Law. This Certificate will be governed by, and construed in accordance
with, the laws of the State of Nevada, without reference to principles of
conflict of law.









Electronic Signature:     [Electronic Signature]


Acceptance Date:    [Acceptance Date]




ii-4



--------------------------------------------------------------------------------






exhibit10hhimage1.jpg [exhibit10hhimage1.jpg]
TENET HEALTHCARE 2008 STOCK INCENTIVE PLAN
TERMS AND CONDITIONS OF
RESTRICTED STOCK UNIT AWARDS


The Human Resources Committee (the “Committee”) of the Board of Directors of
Tenet Healthcare Corporation (the “Company”) is authorized under the Company’s
2008 Stock Incentive Plan, as such may be amended from time to time (the
“Plan”), to make awards of restricted stock units and to determine the terms of
such restricted stock units.


On [Grant Date] (the “Grant Date”), the Committee granted you, [Participant
Name] (“You”), an award of restricted stock units (the “RSUs”). The RSUs were
granted by the Committee subject to the terms and conditions set forth below in
this certificate (the “Certificate”). The RSUs are also subject to the terms and
conditions of the Plan, which is incorporated herein by this reference. Each
capitalized term not otherwise defined herein will have the meaning given to
such term in the Plan.


1.    Grant. The Committee has granted You RSUs representing [Number of Shares
Granted] Shares in consideration for services to be performed by You for the
Company or a Subsidiary of the Company.


2.    Vesting. In accordance with Sections 3 and 4 below, the RSUs will vest as
follows: (a) one-third will vest on the first anniversary of the Grant Date,
(b) one-third will vest on the second anniversary of the Grant Date, and
(c) one-third will vest on the third anniversary of the Grant Date (the “Vesting
Period”).
Your RSUs will vest to the extent provided in, and in accordance with, the terms
of this Certificate. If Your employment terminates or if You cease providing
services to the Company or a Subsidiary for any reason other than as set forth
in Sections 3 or 4 below, Your unvested RSUs will automatically be cancelled.


3.    Certain Termination Events.
(a)    All unvested RSUs will vest on the date of Your termination of employment
in the event Your employment is terminated for any of the following reasons:
(i)
Death, or

(ii)
Disability (as defined under section 409A(a)(2)(C)(ii) of the Code).

(b)
Retirement on or after age 62 or Qualifying Termination. On the date of Your
termination of employment as a result of Your retirement on or after reaching
age 62 or a Qualifying Termination, You will be entitled to pro-rata vesting of
Your RSUs based on the number of months You are actually employed during the
Vesting Period.

4.    Change in Control. In the event of a Change in Control, the following
provisions will apply:
(a)
If the successor company assumes the RSUs or substitutes other restricted stock
units for such RSUs and You incur a Qualifying Termination within the Protection
Period, unvested RSUs (or substitute restricted stock units) will fully vest on
the later of (i) the date of Your Qualifying Termination or (ii) immediately
prior to the occurrence of the Change in Control.

(b)
If the successor company does not assume the RSUs, or substitute other
restricted stock units for the RSUs, unvested RSUs will fully vest immediately
prior to the occurrence of the Change in Control.

In the event You incur a Qualifying Termination not within the Protection
Period, the provisions of Section 3 will apply.


5.    Settlement; Tax Withholding. Upon the vesting of Your RSUs, Your RSUs will
be settled in Shares within 60 days and You will recognize ordinary income.
Notwithstanding the foregoing, to the extent required to


iii-1



--------------------------------------------------------------------------------





comply with Section 409A of the Code, if You are a “specified employee” within
the meaning of Section 409A of the Code, the delivery of Shares shall be delayed
until (a) the six-month anniversary of Your separation from service (within the
meaning of Section 409A) or, (b) if earlier, as soon as practicable following
Your death. The Company is required to withhold payroll taxes due with respect
to that ordinary income. Pursuant to the Plan, at its option the Committee
either may (a) have the Company withhold Shares having a Fair Market Value equal
to the amount of the tax withholding or (b) require You to pay to the Company
the amount of the tax withholding.


6.    Rights as Shareholder. You will not have any rights of a shareholder prior
to the receipt of Your Shares following vesting of the RSUs, at which time You
will have all of the rights of a shareholder with respect to the Shares received
upon the vesting of those RSUs, including the right to vote those Shares and
receive all dividends and other distributions, if any, paid or made with respect
thereto. Any Shares or cash distributed as dividends with respect to the Shares
underlying the RSUs will be subject to the same vesting schedule as the
underlying RSUs and shall be settled as provided in Section 5.


7.    Transferability. The RSUs generally may not be transferred, assigned or
made subject to any encumbrance, pledge, or charge. Limited exceptions to this
rule apply in the case of death, divorce, or gift as provided in Section 12.3 of
the Plan.


8.    Clawback. Any Shares issued or other amounts paid or provided to You
pursuant to this Certificate (including any gains realized on Shares issued
under this Certificate) shall be subject to recovery by the Company in the
circumstances and manner provided in any Incentive Compensation Clawback Policy
that may be adopted or implemented by the Company and in effect from time to
time on or after the date hereof, and You shall effectuate any such recovery at
such time and in such manner as the Company may specify. For purposes of this
Certificate, the term “Incentive Compensation Clawback Policy” means and
includes any policy of the type contemplated by Section 10D of the Securities
Exchange Act, any rules or regulations of the Securities and Exchange Commission
adopted pursuant thereto, or any related rules or listing standards of any
national securities exchange or national securities association applicable to
the Company.


9.    Effect on Other Employee Benefit Plans. The value of the RSUs evidenced by
this Certificate will not be included as compensation, earnings, salaries, or
other similar terms used when calculating Your benefits under any employee
benefit plan sponsored by the Company or a Subsidiary, except as such plan
otherwise expressly provides.


10.    No Employment Rights. Nothing in this Certificate will confer upon You
any right to continue in the employ or service of the Company or any Subsidiary
or affect the right of the Company or a Subsidiary to terminate Your employment
at any time with or without cause.


11.    Amendment. By written notice to You, the Committee reserves the right to
amend the Plan or the provisions of this Certificate provided that no such
amendment will impair in any material respect Your rights under this Certificate
without Your consent except as required to comply with applicable securities
laws or Section 409A of the Code.


12.    Severability. If any term or provision of this Certificate is declared by
any court or government authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any term or provision of this Certificate not
declared to be unlawful or invalid. Any term or provision of this Certificate so
declared to be unlawful or invalid shall, if possible, be construed in a manner
that will give effect to such term or provision to the fullest extent possible
while remaining lawful and valid.




iii-2



--------------------------------------------------------------------------------





13.    Construction. A copy of the Plan has been made available to You and
additional copies of the Plan are available upon request to the Company’s
Corporate Secretary at the Company’s principal executive office during normal
business hours. To the extent that any term or provision of this Certificate
violates or is inconsistent with an express term or provision of the Plan, the
Plan term or provision shall govern and any inconsistent term or provision in
this Certificate shall be of no force or effect.


14.    Binding Effect and Benefit. This Certificate shall be binding upon and,
subject to the terms and conditions hereof, inure to the benefit of the Company,
its successors and assigns, and You and Your successors and assigns.


15.    Entire Understanding. This Certificate embodies the entire understanding
and agreement of the Company and You in relation to the subject matter hereof,
and no promise, condition, representation or warranty, expressed or implied, not
herein stated, shall bind the Company or You.


16.    Governing Law. This Certificate shall be governed by, and construed in
accordance with, the laws of the State of Nevada, without reference to
principles of conflict of laws.








Electronic Signature:     [Electronic Signature]


Acceptance Date:    [Acceptance Date]    






iii-3

